UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4106


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WAYNE MICHAEL SCUPP,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00524-RBH-4)


Submitted:   July 21, 2015                 Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.   William E. Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant     to     a    plea   of    guilty,    Wayne     Michael      Scupp   was

convicted of conspiracy to commit bank fraud and to steal and

possess stolen mail, in violation of 18 U.S.C. § 1349 (2012).                            He

was sentenced to 18 months’ imprisonment, followed by a 5-year

term of supervised release.                   Shortly after his release, Scupp

engaged     in    new     criminal     conduct,      leading     to    a    petition   for

revocation of his supervised release.                  At the revocation hearing,

Scupp   admitted        the     alleged     violations.        The     district      court

sentenced him to 12 months of imprisonment, followed by a 1-year

term of supervised release.               On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal but seeking review

of the reasonableness of Scupp’s revocation sentence.                          Scupp was

informed of his right to file a pro se supplemental brief, but he

has not done so.               The Government elected not to file a brief.

Finding no error, we affirm.

       “A   district       court    has     broad    discretion       when    imposing    a

sentence upon revocation of supervised release.”                      United States v.

Webb, 738 F.3d 638, 640 (4th Cir. 2013).                       A revocation sentence

that    “is      within    the     statutory        maximum    and    is     not   plainly

unreasonable” will be affirmed on appeal.                     Id. (internal quotation

marks omitted).           In so evaluating a sentence, we assess it for

reasonableness,           utilizing         “the    procedural        and     substantive

                                              2
considerations”    employed   in     evaluating     an   original    criminal

sentence.     United States v. Crudup, 461 F.3d 433, 438 (4th Cir.

2006).   A revocation sentence is procedurally reasonable if the

district court has considered the policy statements contained in

Chapter Seven of the Sentencing Guidelines and the 18 U.S.C. §

3553(a) (2012) factors enumerated in 18 U.S.C. § 3583(e) (2012).

Id. at 439.    The district court also must provide an explanation

for its chosen sentence, but the explanation “need not be as

detailed or specific when imposing a revocation sentence as it

must be when imposing a post-conviction sentence.”             United States

v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                A revocation

sentence is substantively reasonable if the district court states

a proper basis for concluding that the defendant should receive

the sentence imposed.    Crudup, 461 F.3d at 440.          Only if we find

a sentence to be procedurally or substantively unreasonable will

we determine whether the sentence is “plainly” so.             Id. at 439.

     Here, the district court considered the parties’ arguments,

Scupp’s allocution, the statements of his friends and family, and

the relevant statutory factors before sentencing Scupp below the

policy statement range. The district court provided an explanation

tailored to Scupp, focusing specifically on the nature of his

violations of supervised release, his extensive criminal record,

his mental health issues, and his family’s statements to the court.

We   therefore    conclude    that        Scupp’s   sentence    is    neither

                                      3
procedurally nor substantively unreasonable.             We have examined the

entire record in accordance with the requirements of Anders and

have found no meritorious issues for appeal.                      Accordingly, we

affirm the judgment of the district court.

     This court requires that counsel inform Scupp, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Scupp requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this   court   for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Scupp.          We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented      in    the

materials     before    this    court   and   argument      would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                         4